DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendments filed on 12/2/2021 have been entered. Claims 1-6, 8-15, 17-23, and 25 remain pending in the present application. The 35 U.S.C. 101 rejection set forth previously also remains pending. Claims 7, 16, and 24 have been cancelled. 

Claim Rejections - 35 USC § 101
Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recite(s) “receiving, via a user interface, a first control selection that directs whether the voting scheme for the configurable voting block is degraded for a first instance of a first type of input of one of the set of inputs;”, “receiving, via the user interface, a second control selection that directs whether the voting scheme for the configurable voting block is degraded for a second instance of the first type of input of another one of the set of inputs;”, “receiving, via the user interface, a trip enable selection that directs whether the output of the configurable voting block trips automatically when a number of required votes of the voting scheme exceeds a number of votes ot the voting scheme that are not bypassed or bad,”, “configuring the configurable voting block according to the first control selection and the second control selection;”, and “and processing the set of inputs according to the configurable voting block that was configured, wherein the processing results in an output of the configurable voting block.”, which analyzed under Step 2A Prong One, is understood as a 

This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of, “receiving, from a set of devices associated with the process plant, the set of inputs;”, which analyzed under Step 2A Prong Two, adds insignificant extra solution activity to the judicial exception, in the form of data gathering. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as analyzed under Step 2B, the additional elements amount to merely gathering data of input data from field devices using a generic computer system. Analyzed under Berkheimer, utilizing a computer system to gather input data for use in a voting scheme logic control system is understood as something that is well-understood, routine, or conventional as can be seen in the pre-grant publication, “Voter Logic Block Including Operation and Maintenance Overrides in a Process Control System”, Ott et al. (US PGPUB 20040255013). 

Claims 2-6 and 8-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In particular, claims 2-3, 5, and 8-9 as analyzed under Step 

The judicial exception is not integrated into a practical application. In particular, claims 4 and 6 recite additional elements of receiving input data which analyzed under Step 2A Prong Two, adds insignificant extra solution activity to the judicial exception in the form of, “data gathering”. Accordingly, 
this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Claims 4 and 6 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as analyzed under Step 2B, the additional elements amount to merely gathering data of input data from field devices using a generic computer system. Analyzed under Berkheimer, utilizing a computer system to gather input data for use in a voting scheme logic control system is understood as something that is well-understood, routine, or conventional as can be seen in the pre-grant publication, “Voter Logic Block Including Operation and Maintenance Overrides in a Process Control System”, Ott et al. (US PGPUB 20040255013). 

Independent claims 10 and 19 are substantially similar to claim 1 and are rejected under the same grounds as set forth for claim 1 above. Dependent claims 11-15 and 17-18 are substantially similar to claims 2-6 and 8-9 and are rejected under the same grounds as set forth for claims 2-6, and 8-9 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-15, and 18-23, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ott et al. (US PGPUB 20040255013).

Regarding Claim 1; Ott teaches; A computer-implemented method of enabling configuration of a configurable voting block for a process control system in a process plant, the configurable voting block having a voting scheme associated with a set of inputs, the method comprising: (Ott; at least Abstract; discloses a voter function block for implementing a voting scheme based on a set of inputs from a process plant)
receiving, via a user interface, a first control selection that directs whether the voting scheme for the configurable voting block is degraded for a first instance of a first type of input of one of the set of inputs; (Ott; at least Figs. 1 and 2; paragraphs [0020] and [0028]; disclose a workstation for 
receiving, via the user interface, a second control selection that directs whether the voting scheme for the configurable voting block is degraded for a second instance of the first type of input of another one of the set of inputs; (Ott; at least Figs. 1 and 2; paragraphs [0020] and [0028]; disclose a workstation for programming voter blocks like in Fig. 2, which include multiple inputs (IN1-IN3) for receiving input conditions of a plurality of process components, in which a user can select a second control selection for setting a pre limit check (96a-c) as an input condition in the voter block which is indicative of a degraded state for a second instance of a first type of input)
receiving, via the user interface, a trip enable selection that directs whether the output of the configurable voting block trips automatically when a number of required votes of the voting scheme exceeds a number of votes of the voting scheme that are not bypassed or bad, (Ott; at least Fig. 2; paragraph [0039] and [0041]; disclose wherein the voting blocks (100a/100b) employs an “M out of N” logic in that when a count of “M” device inputs exceed the trip limits, the voting block will trip automatically in response and further wherein the voting logic compensates and actuates based on the number of bypassed/bad inputs in a way that the device outputs a trip signal when the number of votes not bypassed are reach the total count required for a trip)
configuring the configurable voting block according to the first control selection, the second control selection, and the trip enable selection; (Ott; at least Fig. 2; paragraphs [0020] and [0028]; disclose wherein a user can configure the blocks with respective threshold values such as high, low, or within a predetermined range)
receiving, from a set of devices associated with the process plant, the set of inputs; (Ott; at least Fig. 2; paragraph [0028]; disclose inputs (IN1-IN3) for receiving analog input signals from process plant elements such as sensors)
and processing the set of inputs according to the configurable voting block that was configured, wherein the processing results in an output of the configurable voting block. (Ott; at least Fig. 2; paragraph [0006]; disclose wherein the voter function block outputs the voter logic based on the processed input information).

Regarding Claim 2; Ott teaches; The computer-implemented method of claim 1, wherein the first control selection directs that the voting scheme for the configurable voting block is degraded, and wherein the second control selection directs that the voting scheme for the configurable voting block is not degraded. (Ott; at least paragraphs [0028] and [0033]; disclose wherein the first control selection is a trip limit check or pre limit check which would indicate the voting block is degraded and wherein the second control selection is bypass inhibit control selection block indicating that a component is down for maintenance for instance, but not degraded).

Regarding Claim 3; Ott teaches; The computer-implemented method of claim 1, wherein the first control selection directs that the voting scheme for the configurable voting block is not degraded, and wherein the second control selection directs that the voting scheme for the configurable voting block is degraded. (Ott; at least paragraphs [0028] and [0033]; disclose wherein the first control selection is bypass inhibit control selection block indicating that a component is down for maintenance for instance, but not degraded and the second control selection is a trip limit check or pre limit check which would indicate the voting block is degraded).

Claim 4; Ott teaches; The computer-implemented method of claim 1, wherein the first type of input is a bypass (BYP) input or a bad (BAD) input. (Ott; at least paragraphs [0028], [0033], and [0049]; disclose wherein the first type of input is a trip limit (i.e. bad) or is a bypass input for reasons such as maintenance of the associated components input).

Regarding Claim 5; Ott teaches; The computer-implemented method of claim 1, further comprising: receiving, via the user interface, a third control selection that directs whether the voting scheme for the configurable voting block is degraded for a first instance of a second type of input of the one of the set of inputs; (Ott; at least Fig. 2; paragraph [0028]; disclose a user interface configured to receive programming instructions for a voter block in which the user can select a third control selection for a trip limit (i.e. 95b) for a first instance of a second type of input (IN2))
and receiving, via the user interface, a fourth control selection that directs whether the voting scheme for the configurable voting block is degraded for a second instance of the second type of input of the another one of the set of inputs. (Ott; at least Fig. 2; paragraph [0028]; disclose a user interface configured to receive programming instructions for a voter block in which the user can select a fourth control selection for a pre limit check (i.e. 96b) for a second instance of a second type of input (IN2)).

Regarding Claim 6; Ott teaches; The computer-implemented method of claim 1, wherein receiving the set of inputs comprises: receiving, from a first device of the set of devices, the first instance of the first type of input of the one of the set of inputs; and subsequently receiving, from a second device of the set of devices, the second instance of the first type of input of the another one of the set of inputs. (Ott; at least paragraph [0028]; disclose wherein a first type of input (i.e. sensor input) information from a first device is received by the voting block and further the first type of information (i.e. sensor input) from a second device is sent as an input into the voting block).

Regarding Claim 9; Ott teaches; The computer-implemented method of claim 1, wherein the voting scheme is two out of three (2003). (Ott; at least paragraph [0039]; disclose wherein the voting scheme is a two out of three logic).

Regarding Claim 10; Ott teaches; A computing device for enabling configuration of a configurable voting block for a process control system in a process plant, the configurable voting block having a voting scheme associated with a set of inputs, comprising: (Ott; at least Abstract; discloses a voter function block for implementing a voting scheme based on a set of inputs from a process plant)
a user interface; (Ott; at least paragraph [0020]; disclose a workstation with a user interface for viewing and programming voter function blocks)
a memory storing a set of computer-executable instructions; (Ott; at least paragraph [0020]; disclose a memory)
and a processor interfacing with the user interface and the memory, and configured to execute the set of computer-executable instructions to cause the processor to: (Ott; at least paragraph [0020]; disclose a processor interfaced with the user interface and memory for executing instructions)
receive, via the user interface, a first control selection that directs whether the voting scheme for the configurable voting block is degraded for a first instance of a first type of input of one of the set of inputs, (Ott; at least Figs. 1 and 2; paragraphs [0020] and [0028]; disclose a workstation for programming voter blocks like in Fig. 2, which include multiple inputs (IN1-IN3) for receiving input conditions of a plurality of process components, in which a user can select a first control selection for setting a trip limit check (95a-c) as an input condition in the voter block which is indicative of a degraded state for a first instance of a first type of input)
receive, via the user interface, a second control selection that directs whether the voting scheme for the configurable voting block is degraded for a second instance of the first type of input of another one of the set of inputs, (Ott; at least Figs. 1 and 2; paragraphs [0020] and [0028]; disclose a workstation for programming voter blocks like in Fig. 2, which include multiple inputs (IN1-IN3) for receiving input conditions of a plurality of process components, in which a user can select a second control selection for setting a pre limit check (96a-c) as an input condition in the voter block which is indicative of a degraded state for a second instance of a first type of input)
receive, via the user interface, a trip enable selection that directs whether the output of the configurable voting block trips automatically when a number of required votes of the voting scheme exceeds a number of votes of the voting scheme that are not bypassed or bad, (Ott; at least Fig. 2; paragraph [0039] and [0041]; disclose wherein the voting blocks (100a/100b) employs an “M out of N” logic in that when a count of “M” device inputs exceed the trip limits, the voting block will trip automatically in response and further wherein the voting logic compensates and actuates based on the number of bypassed/bad inputs in a way that the device outputs a trip signal when the number of votes not bypassed are reach the total count required for a trip)
configure the configurable voting block according to the first control selection, the second control selection, and the trip enable selection, (Ott; at least Fig. 2; paragraphs [0020] and [0028]; disclose wherein a user can configure the blocks with respective threshold values such as high, low, or within a predetermined range)
receive, from a set of devices associated with the process plant, the set of inputs, (Ott; at least Fig. 2; paragraph [0028]; disclose inputs (IN1-IN3) for receiving analog input signals from process plant elements such as sensors)
and process the set of inputs according to the configurable voting block that was configured, wherein the processing results in an output of the configurable voting block. (Ott; at least Fig. 2; 

Regarding Claim 11; Ott teaches; The computing device of claim 10, wherein the first control selection directs that the voting scheme for the configurable voting block is degraded, and wherein the second control selection directs that the voting scheme for the configurable voting block is not degraded. (Ott; at least paragraphs [0028] and [0033]; disclose wherein the first control selection is a trip limit check or pre limit check which would indicate the voting block is degraded and wherein the second control selection is bypass inhibit control selection block indicating that a component is down for maintenance for instance, but not degraded).

Regarding Claim 12; Ott teaches; The computing device of claim 10, wherein the first control selection directs that the voting scheme for the configurable voting block is not degraded, and wherein the second control selection directs that the voting scheme for the configurable voting block is degraded. (Ott; at least paragraphs [0028] and [0033]; disclose wherein the first control selection is bypass inhibit control selection block indicating that a component is down for maintenance for instance, but not degraded and the second control selection is a trip limit check or pre limit check which would indicate the voting block is degraded).

Regarding Claim 13; Ott teaches; The computing device of claim 10, wherein the first type of input is a bypass (BYP) input or a bad (BAD) input. (Ott; at least paragraphs [0028], [0033], and [0049]; disclose wherein the first type of input is a trip limit (i.e. bad) or is a bypass input for reasons such as maintenance of the associated components input).

Claim 14; Ott teaches; The computing device of claim 10, wherein the processor is further configured to: receive, via the user interface, a third control selection that directs whether the voting scheme for the configurable voting block is degraded for a first instance of a second type of input of the one of the set of inputs, (Ott; at least Fig. 2; paragraph [0028]; disclose a user interface configured to receive programming instructions for a voter block in which the user can select a third control selection for a trip limit (i.e. 95b) for a first instance of a second type of input (IN2))
and receive, via the user interface, a fourth control selection that directs whether the voting scheme for the configurable voting block is degraded for a second instance of the second type of input of the another one of the set of inputs. (Ott; at least Fig. 2; paragraph [0028]; disclose a user interface configured to receive programming instructions for a voter block in which the user can select a fourth control selection for a pre limit check (i.e. 96b) for a second instance of a second type of input (IN2)).

Regarding Claim 15; Ott teaches; The computing device of claim 10, wherein to receive the set of inputs, the processor is configured to: receive, from a first device of the set of devices, the first instance of the first type of input of the one of the set of inputs, and subsequently receive, from a second device of the set of devices, the second instance of the first type of input of the another one of the set of inputs. (Ott; at least paragraph [0028]; disclose wherein a first type of input (i.e. sensor input) information from a first device is received by the voting block and further the first type of information (i.e. sensor input) from a second device is sent as an input into the voting block).

Regarding Claim 18; Ott teaches; The computing device of claim 10, wherein the voting scheme is two out of three (2003). (Ott; at least paragraph [0039]; disclose wherein the voting scheme is a two out of three logic).

Claim 19; Ott teaches; A controller module for use in a process plant having a processor communicatively coupled to control one or more field devices, comprising: 
a non-transitory computer readable medium; (Ott; at least paragraph [0020]; disclose a non-transitory computer readable medium)
and a function block stored on the non-transitory computer readable medium and executed on the processor, the function block comprising: (Ott; at least paragraph [0020]; disclose a voter function block stored and executed in control modules (i.e. safety logic module))
a set of inputs, each configured to receive an input signal from within the process plant indicating a process condition, (Ott; at least paragraph [0028]; disclose inputs (IN1-IN3) corresponding to three different field devices process conditions)
a first control block comprising a first control parameter that directs whether a voting scheme for the function block is degraded for a first instance of a first type of input of one of the set of inputs, (Ott; at least Figs. 1 and 2; paragraphs [0020] and [0028]; disclose a workstation for programming voter blocks like in Fig. 2, which include multiple inputs (IN1-IN3) for receiving input conditions of a plurality of process components, in which a user can select a first control selection for setting a trip limit check (95a-c) as an input condition in the voter block which is indicative of a degraded state for a first instance of a first type of input)
a second control block comprising a second control parameter that directs whether the voting scheme for the function block is degraded for a second instance of the first type of input of another one of the set of inputs, (Ott; at least Figs. 1 and 2; paragraphs [0020] and [0028]; disclose a workstation for programming voter blocks like in Fig. 2, which include multiple inputs (IN1-IN3) for receiving input conditions of a plurality of process components, in which a user can select a second control selection for setting a pre limit check (96a-c) as an input condition in the voter block which is indicative of a degraded state for a second instance of a first type of input)
a third control block comprising a trip enable parameter that directs whether the output signal of the function block trips automatically when a number of required votes of the voting scheme exceeds a number of votes of the voting scheme that are not bypassed or bad, (Ott; at least Fig. 2; paragraph [0039] and [0041]; disclose wherein the voting blocks (100a/100b) employs an “M out of N” logic in that when a count of “M” device inputs exceed the trip limits, the voting block will trip automatically in response and further wherein the voting logic compensates and actuates based on the number of bypassed/bad inputs in a way that the device outputs a trip signal when the number of votes not bypassed are reach the total count required for a trip)
an output providing an output signal, (Ott; at least Fig. 2; shows output “OUT”)
and a voter logic block coupled between the first control block, the second control block, the third control block, and the output, the voter logic block configured to produce the output signal based on the set of input signals, the first control parameter, the second control parameter, and the trip enable parameter. (Ott; at least Fig. 2; disclose a trip voter logic and pre trip voter logic block (third block) in between first/second control blocks (i.e. trip limit check, pre limit check, bypass inhibit) which produces an output based on the input signals of the first, second, and third control parameters).

Regarding Claim 20; Ott teaches; The controller module of claim 19, wherein the first control parameter directs that the voting scheme for the function block is degraded, and wherein the second control parameter directs that the voting scheme for the function block is not degraded. (Ott; at least paragraphs [0028] and [0033]; disclose wherein the first control selection is a trip limit check or pre limit check which would indicate the voting block is degraded and wherein the second control selection is bypass inhibit control selection block indicating that a component is down for maintenance for instance, but not degraded).

Claim 21; Ott teaches; The controller module of claim 19, wherein the first control parameter directs that the voting scheme for the function block is not degraded, and wherein the second control parameter directs that the voting scheme for the function block is degraded. (Ott; at least paragraphs [0028] and [0033]; disclose wherein the first control selection is bypass inhibit control selection block indicating that a component is down for maintenance for instance, but not degraded and the second control selection is a trip limit check or pre limit check which would indicate the voting block is degraded).

Regarding Claim 22; Ott teaches; The controller module of claim 19, wherein the first type of input is a bypass (BYP) input or a bad (BAD) input. (Ott; at least paragraphs [0028], [0033], and [0049]; disclose wherein the first type of input is a trip limit (i.e. bad) or is a bypass input for reasons such as maintenance of the associated components input).

Regarding Claim 23; Ott teaches; The controller module of claim 19, wherein the function block further comprises: 
a fourth control block comprising a third control parameter that directs whether the voting scheme for the function block is degraded for a first instance of a second type of input of the one of the set of inputs, (Ott; at least Fig. 2; paragraph [0028]; disclose a user interface configured to receive programming instructions for a voter block in which the user can select a fourth control selection for a trip limit (i.e. 95b) for a first instance of a second type of input (IN2))
and a fifth control block comprising a fourth control parameter that directs whether the voting scheme for the function block is degraded for a second instance of the second type of input of the another one of the set of inputs. (Ott; at least Fig. 2; paragraph [0028]; disclose a user interface 

Regarding Claim 25; Ott teaches; The controller module of claim 19, wherein the voting scheme is two out of three (2003). (Ott; at least paragraph [0039]; disclose wherein the voting scheme is a two out of three logic).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ott et al. (US PGPUB 20040255013) in view of Klapper et al. (US Patent 6,448,982).

Regarding Claims 8 and 17; Ott appears to be silent on; The computer-implemented method of claim 1, further comprising: displaying, in the user interface, indications of (i) the set of inputs for the configurable voting block, and (ii) a set of outputs of the configurable voting block corresponding to the set of inputs;
and after processing the set of inputs according to the configurable voting block that was configured, displaying, in the user interface, a set of updates to the set of outputs according to the configurable voting block that was configured.
However, Klapper teaches; The computer-implemented method of claim 1, further comprising: displaying, in the user interface, indications of (i) the set of inputs for the configurable voting block, and (ii) a set of outputs of the configurable voting block corresponding to the set of inputs; (Klapper; at least Figs. 1 and 4-11; column 4, lines 55-67; column 5, lines 1-19; disclose a display method for a cause effect matrix which utilizes a voter function (i.e. “Function Type” 44) and wherein a user can edit a set of inputs (causes) and set of corresponding outputs (effects))
and after processing the set of inputs according to the configurable voting block that was configured, displaying, in the user interface, a set of updates to the set of outputs according to the configurable voting block that was configured. (Klapper; at least Figs. 1 and 4-11; column 4, lines 55-67; column 5, lines 1-19; disclose a cause and effect matrix display which when edited, provides updates to the corresponding inputs (causes) and outputs (effects)).
Ott and Klapper are analogous art because they are from the same filed of endeavor or similar problem solving area, of process plant programming and controls.
.

Response to Arguments
Applicant's arguments filed 12/2/2021 have been fully considered but they are not persuasive. 

The applicant argues the following:
The 35 U.S.C. 101 rejection is improper as it provides an improvement over previous voting block systems in that it addresses the need for human intervention by eliminating the need for manual reprogramming of voter logic blocks. (see pages 8-10)
The reference of Ott fails to explicitly teach all limitations of claim 1 and in particular, “receiving, via the user interface, a trip enable selection that directs whether the output of the configurable voting block trips automatically when a number of required votes of the voting scheme exceeds a number of votes of the voting scheme that are not bypassed or bad,”.

The office respectfully disagrees.

With regards to the first argument, the office would like to point to section 2106.05(a) of the MPEP when considering an abstract idea with regards to improvements to the functioning of a An important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. McRO, 837 F.3d at 1314-15, 120 USPQ2d at 1102-03; DDR Holdings, 773 F.3d at 1259, 113 USPQ2d at 1107. In this respect, the improvement consideration overlaps with other considerations, specifically the particular machine consideration (see MPEP § 2106.05(b)), and the mere instructions to apply an exception consideration (see MPEP § 2106.05(f)). 
Thus, evaluation of those other considerations may assist examiners in making a determination of whether a claim satisfies the improvement consideration. It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below. In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception. See MPEP § 2106.04(d) (discussing Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1303-04, 125 USPQ2d 1282, 1285-87 (Fed. Cir. 2018)). Thus, it is important for examiners to analyze the claim as a whole when determining whether the claim provides an improvement to the functioning of computers or an improvement to other technology or technical field.”. 
As discussed above, the judicial exception alone provide the improvement which is the case for this particular application and as such, the 101 rejection will be maintained. In order to help expedite prosecution, and only if the specification provides support, amending the claim to include an actual control element to a device such as “in response to the voter logic block generating a trip signal, actuating a device in response to receiving the trip signal”, would provide an improvement to the technology as in response to the signal a device is actuated to protect a system. This is purely an example and this would be a potential way to overcome only if there is support in the specification for such feature. 

With regards to the second argument and with reference to the rejection section above, the reference of Ott provides the logic for the described claim language. With reference to (Fig. 2 and paragraphs [0039] and [0041]) Ott describes a voter logic block (100a) which is configured with the voter function logic (i.e. 2oo3) in which, when the desired amount of trip logic inputs received from the inputs (IN1-IN3) when compared to respective trip limit checks (95a-95c) will result in a trip signal being generated by the voter logic block. Further, the voter logic blocks are able to adjust their trip logic in response to detection of bypassed/inhibited trip signals. Therefore, the voter logic block will only receive inputs from signals that have not been bypassed/inhibited and the voter logic block will initiate a trip signal on inputs that have not been bypassed/inhibited which is what the limitation currently requires. As such, the reference of Ott teaches the limitation as currently claimed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Law et al. (US PGPUB 20040199364): disclose a system and method for coordination of field devices using voter logic block control. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262. The examiner can normally be reached 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.W.C./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117